[Cite as Disciplinary Counsel v. Goodman, 126 Ohio St. 3d 1240, 2010-Ohio-4986.]




                       DISCIPLINARY COUNSEL v. GOODMAN.
                     [Cite as Disciplinary Counsel v. Goodman,
                      126 Ohio St. 3d 1240, 2010-Ohio-4986.]
Attorneys at law — Reciprocal discipline from the Supreme Court of New Mexico
        — Public reprimand — Gov.Bar R. V(11)(F)(4).
          (No. 2010-1318 — Submitted September 13, 2010 — Decided
                                 September 20, 2010.)
     ON CERTIFIED ORDER of the Supreme Court of New Mexico, No. 31,936.
                                 __________________
        {¶ 1} This cause is pending before the Supreme Court of Ohio in
accordance with the reciprocal discipline provisions of Gov.Bar R. V(11)(F).
        {¶ 2} On July 28, 2010, relator, Disciplinary Counsel, filed with this
court a certified copy of an order of the Supreme Court of the State of New
Mexico entered December 17, 2009, in In re Goodman, in case No. 31,936,
publicly reprimanding respondent.          The respondent did not provide written
notification to the Clerk of this court within 30 days as required by Gov.Bar R.
V(11)(F)(1). On August 4, 2010, this court ordered respondent to show cause
why identical or comparable discipline should not be imposed in this state.
Respondent did not respond to the show cause order. This cause was considered
by the court and on consideration thereof,
        {¶ 3} It is ordered and adjudged by this court that pursuant to Gov.Bar R.
V(11)(F)(4), respondent, Jay Phillip Goodman, Attorney Registration No.
0036729, last known business address in Sante Fe, New Mexico, be publicly
reprimanded.
        {¶ 4} It is further ordered, sua sponte, by the court that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
                              SUPREME COURT OF OHIO




awarded against respondent by the Clients' Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of
this order, the Clients' Security Fund awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Clients' Security Fund within 90 days of the notice of such award.
       {¶ 5} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings. All documents are subject to Rules 44 through
47 of the Rules of Superintendence for the Courts of Ohio, which govern access
to court records.
       {¶ 6} It is further ordered, sua sponte, that service shall be deemed made
on respondent by sending this order and all other orders in this case by certified
mail to respondent’s last known address.
       {¶ 7} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       BROWN,       C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,    O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                             ______________________




                                             2